Citation Nr: 1736662	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-11 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than July 27, 2006, for the award of service connection for tinnitus.

2.  Entitlement to an effective date earlier than July 27, 2006, for the award of service connection for depressive disorder NOS with associated anxiety disorder NOS ("depression with anxiety").

3.  Entitlement to an initial rating in excess of 10 percent for depression with anxiety.

4. Entitlement to an effective date earlier than July 27, 2006, for the award of service connection for right hip impairment.

5.  Entitlement to an initial rating in excess of 10 percent for right hip impairment.

6.  Entitlement to an effective date earlier than July 27, 2006, for the award of service connection for right hip flexion.

7.  Entitlement to an initial compensable rating for right hip flexion.

8.  Entitlement to an effective date earlier than July 27, 2006, for the award of service connection for right hip extension.

9.  Entitlement an initial compensable rating for right hip extension.

10.  Entitlement to a rating in excess of 20 percent for left hip trochanteric bursitis, to include an earlier effective date for the assigned rating.

11.  Entitlement to a rating in excess of 20 percent for right knee status post-arthroscopic partial medial meniscectomy with history of lateral ligamentous strain and patellofemoral pain syndrome (PFPS) ("right knee disability"), to include an earlier effective date for the assigned rating.

12.  Entitlement to a rating in excess of 10 percent for left knee PFPS, to include an earlier effective date for the assigned rating.

13.  Entitlement to a rating in excess of 60 percent for status post-fracture of L3 with bone grafting and metallic fixation and chronic thoracic spine strain with noncompensable scar ("thoracolumbar spine disability"), to include an earlier effective date for the assigned rating.

14.  Entitlement to a rating in excess of 40 percent for left lower extremity radiculopathy, to include an earlier effective date for the assigned rating.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law



ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to May 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2013, April 2015, November 2015, and December 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The September 2013 decision provisionally continued a 20 percent rating for the right knee disability and denied entitlement to a TDIU, and the April 2015 decision confirmed and continued the September 2013 decision.

The November 2015 decision continued a 60 percent rating for the thoracolumbar spine disability, continued a 40 percent for left lower extremity radiculopathy, continued a 20 percent rating for the right knee disability, continued a 10 percent rating for the left knee disability, and continued a 20 percent rating for left hip trochanteric bursitis.

The December 2016 decision granted earlier effective dates of July 27, 2006, for service connection for depression with anxiety and for tinnitus; granted service connection for right hip impairment, assigning a 10 percent rating effective July 27, 2006; and granted service connection for right hip flexion and extension, assigning noncompensable (zero percent) ratings effective July 27, 2006.

The Board remanded the issues of an increased rating for the right knee disability and entitlement to a TDIU in December 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Another remand is required for the issue of an increased rating for the right knee disability and entitlement to a TDIU due to noncompliance with remand directives articulated by the Board in December 2015.  The remand directives instructed the AOJ to issue a Statement of the Case (SOC) on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  There is no indication in the claims file an SOC has been issued.  As such, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

With regard to the remaining claims, the Veteran submitted timely notices of disagreement in January 2016 (for the November 2015 rating decision) and March 2017 (for the December 2016 rating decision) on the required standardized form.  See 38 C.F.R. § 20.201; 79 Fed. Reg. 57660 (explaining that the revised regulation requiring a NOD be on a standardized form is effective March 24, 2015).  A Statement of the Case (SOC) has not been issued.  As such, the Board is required to remand the issues for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative addressing all 14 issues noted above, including earlier effective dates for awards of service connection for tinnitus, depression with anxiety, right hip impairment, right hip flexion, and right hip extension; increased initial ratings for right hip impairment, right hip flexion, right hip extension, left hip trochanteric bursitis, right knee disability, left knee disability, thoracolumbar spine disability, left lower extremity radiculopathy, and entitlement to a TDIU.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if an appeal(s) is timely perfected, the issues should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




